Citation Nr: 0733996	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-
gastrectomy syndrome, status post-gastrectomy and vagotomy 
for chronic peptic ulcer disease with irritable bowel 
syndrome, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a hemorrhoidectomy, to include impairment of sphincter 
control, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, 
Attorney-at-law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 2004, 
September 2004, and February 2005, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The May 2004 decision denied the veteran's claim for 
entitlement to service connection for a cholecystectomy and 
an increased evaluation for the residuals of a 
hermorrhoidectomy.  The RO did, however, grant a 30 percent 
disability evaluation for post-gastrectomy syndrome.  The 
September 2004 decision denied the veteran's claim for a 
TDIU, and the February 2004 rating action was a denial of the 
veteran's request for service connection for a psychiatric 
disorder.  

The record indicates that in September 2005, the Board issued 
a Decision/Remand.  In that action, the Board denied the 
veteran's claim involving increased ratings and service 
connection for a cholecystectomy.  The other two issues were 
remanded to the RO via the Appeals Management Center (AMC) 
for the purpose of obtaining additional evidence.  The 
veteran received notification of this action and he appealed 
the decision portion of the September 2005 Board action to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  It is noted that in his pleadings 
to the Court, the veteran dropped his appeal with respect to 
the issue involving a cholecystectomy.  Hence, the only two 
issues before the Court were those involving increased 
ratings.

A Joint Motion for Partial Remand was presented before the 
Court.  In that Motion, the parties concluded that the 
September 2005 Board action did not consider whether the two 
disabilities could have been rated higher pursuant to other 
rating criteria available to the VA.  The Motion further 
indicated that the Board had erred when it had not obtained 
the veteran's Social Security Administration (SSA) records 
prior to issuing a decision on the merits of the veteran's 
claim.  The Court agreed with the Joint Motion and remanded 
the claim.  It did not, however, specifically vacate the 
Board's action.  The claim has since been returned to the 
Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported above, the Court has remanded to the Board the 
issues involving post-gastrectomy syndrome and the residuals 
of a hemorrhoidectomy.  While the veteran was appealing the 
Decision portion of the Board's September 2005 
Decision/Remand to the Court, the remaining two issues were 
returned to the AMC for development.  Specifically, the AMC 
was tasked to obtain the veteran's Social Security 
Administration (SSA) records including any judgments that had 
been made on behalf of the veteran.  Additionally, the AMC 
was directed to refer the claim to the Director of 
Compensation and Pension for consideration of an 
extraschedular TDIU in accordance with 38 C.F.R. § 4.16(b) 
(2006).  

A review of the veteran's claim folders indicates that the 
AMC did indeed obtain his SSA records and these records have 
been included in the claims folder.  However, there is no 
indication in the claims folders that the AMC referred the 
veteran's claim to the Director of Compensation and Pension 
for consideration of an extraschedular TDIU.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the AMC 
did not refer the claim as requested, the claim must be 
returned to the AMC for the requested action.

As for the issue involving depression, the issue was returned 
to the AMC so that a Statement of the Case (SOC) could be 
provided to the veteran and his representative.  The record 
indicates that the SOC was issued in October 2005 and the 
veteran responded with the submission of a formal notice of 
appeal in lieu of a VA Form 9.  That formal notice was 
submitted in November 2005.  That issue has now been returned 
to the Board for review.

Despite the issue of entitlement to service connection for 
depression being certified for review, it is the opinion of 
the Board that additional information should be obtained with 
respect to this matter.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  The veteran has claimed 
that he now suffers from a psychiatric disorder, claimed as 
depression, which is secondary to his military service.  The 
record reflects that a VA doctor has not opined as to whether 
the veteran now has a psychiatric disorder that is the result 
of or may be related to the veteran's military service.  
Therefore, the Board believes that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluations will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Thus, the claim is remanded for the purpose of 
obtaining a psychiatric examination of the veteran so that 
the VA meets its duty to assist the veteran with his claim, 
and so that the Board is provided with a basis to either 
agree or refute the veteran's various assertions.

With respect to the two issues involving increased 
evaluations, these two issues are also remanded to the AMC 
for the purpose of obtaining additional information.  This is 
being done so that the Board abides by the Court's 
instructions.  Specifically, it is the opinion of the Board 
that the veteran should undergo additional medical testing so 
that all of the symptoms and manifestations produced by the 
veteran's post-gastrectomy syndrome and the hemorrhoidectomy 
residuals are annotated.  Moreover, once those symptoms and 
manifestations are noted, then the AMC can readjudicate the 
veteran's increased rating claim applying all of the rating 
criteria that may be applicable.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements and 
the Court's instructions, the case is REMANDED to the AMC/RO 
for the following development:

1.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
he has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

2.  The AMC/RO should arrange for an 
internal medicine examination of the 
veteran.  The examination must be 
accomplished by a medical doctor and may 
not be performed by a nurse, a nurse 
practitioner, a physician's assistant, a 
doctor of osteopathy, etcetera.  The 
purpose of this examination is to 
discover the severity of the service-
connected post-gastrectomy syndrome.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

The examiner should chronicle all of the 
symptoms and manifestations produced by 
this service-connected disorder; i.e., 
the examiner should comment on whether 
the veteran suffers from nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, weight loss, anemia, 
hypoglycemic symptoms, abdominal 
distress, cramps, gas, distention, 
constipation, etcetera.  The examiner 
should also be asked to express an 
opinion as to whether the symptoms 
produced by this disorder significantly 
interfere with the veteran's ability to 
obtain and maintain gainful employment.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should arrange for a 
proctological examination of the veteran.  
The examination must be accomplished by a 
medical doctor and may not be performed 
by a nurse, a nurse practitioner, a 
physician's assistant, a doctor of 
osteopathy, etcetera.  The purpose of 
this examination is to discover the 
severity of the service-connected 
hermorrhoidectomy residuals with 
impairment of sphincter control.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

The examiner should chronicle all of the 
symptoms and manifestations produced by 
this service-connected disorder; i.e., 
the examiner should comment on whether 
the veteran now has external or internal 
hemorrhoids, whether there is persistent 
bleeding, anemia, fissures, complete loss 
of sphincter control, leakage, 
involuntary bowel movements, the wearing 
of a pad, etcetera.  The examiner should 
also be asked to express an opinion as to 
whether the symptoms produced by this 
disorder significantly interfere with the 
veteran's ability to obtain and maintain 
gainful employment.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should schedule the 
veteran for a psychiatric examination.  
This examination should be accomplished 
in order to determine whether the veteran 
now suffers from a psychiatric disorder 
and, if so, the etiology of that 
psychiatric disability.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of any found 
mental disorder(s).  The examiner must 
conduct a detailed mental status 
examination, and the examiner must 
express his or her final diagnosis taking 
into account the rating criteria for 
psychiatric disorders.  

The examiner should be asked to express 
an opinion as to whether any found 
psychiatric disorder is related to or was 
caused by the veteran's military service 
or to a service-connected disorder.  In 
other words, based on a review of the 
claims file and the examination findings, 
the examiner should indicate whether it 
is at least as likely as not that any 
found disability is attributable to the 
veteran's military service or to some 
other cause or causes.  The examiners 
should further comment on any previous 
opinions, including those provided by the 
veteran and his accredited 
representative, that either stated that 
the veteran now has a disability related 
to his military service or one that is 
secondary to a service-connected 
disorder.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the veteran is 
now suffering therefrom.  All indicated 
tests or studies deemed necessary should 
be done. The claims file, this REMAND, 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner 
should give detailed clinical findings of 
any symptomatology found, and that 
examiner should render an opinion whether 
the service-connected disabilities in 
toto prevents the veteran from being 
gainfully employed, or whether a 
nonservice-connected disability (or 
disabilities) prevents the veteran from 
being gainfully employed.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

6.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  When the AMC/RO readjudicates the issues involving 
post-gastrectomy syndrome and the residuals of a 
hemorrhoidectomy, the AMC/RO must notify the veteran of all 
applicable rating criteria even if the AMC/RO does not use 
that rating criteria to rate the disabilities.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



